STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CHRISTOPHER G. MILLER,                                                                   FILED
Claimant Below, Petitioner                                                            January 20, 2021
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-1060 (BOR Appeal No. 2054292)                                       SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                   (Claim No. 2019003964)

MINE BATTERY SERVICE, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Christopher G. Miller, by Counsel Reginald D. Henry, appeals the decision of
the West Virginia Workers’ Compensation Board of Review (“Board of Review”). Mine Battery
Service, Inc., by Counsel Timothy E. Huffman, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
August 21, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its May 31, 2019, Order. The Order was affirmed by the Board of Review on October
21, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Miller, a laborer, alleges that he was injured in the course of his employment on August
4, 2018. Mr. Miller was sweeping at work that day when his legs gave out, causing him to strain
is neck and upper back. He sought treatment on August 15, 2018, from Raleigh General Hospital
emergency room. On August 16, 2018, Mr. Miller was seen at MedExpress where he reported that
he was sweeping at work when his legs went numb. He caught himself against a wall and felt a
pop in his mid-back. He was diagnosed with thoracic sprain.

        The Employees’ and Physicians’ Report of Injury was completed on August 16, 2018, and
indicates Mr. Miller sustained a work-related injury to his upper back and neck when his legs gave
                                                 1
out, forcing him to catch himself. The physician’s section was completed at MedExpress and
diagnosed thoracic strain.

        Mr. Miller sought treatment from Barry Levin, M.D., on August 20, 2018, and reported
that he was at work on April 23, 2018, when he bent over to pick up a spool of wire and felt a pop
in his back. He sought treatment from MedExpress and underwent eight weeks of physical therapy,
which worsened his condition. Mr. Miller stated that on August 14, 2018, he was sweeping when
his legs went numb and gave out. He fell and his midback popped. Dr. Levin diagnosed
spondylosis, lumbar sprain, and myalgia. He administered injections and indicated Mr. Miller was
unable to work from August 20, 2018, through December 4, 2018. The claims administrator
rejected the claim on August 21, 2018.

        Mr. Miller testified in a December 14, 2018, deposition that he was injured at work on
April 23, 2018, when he bent down to lift a spool of wire and felt a pop in his lumbar spine. He
stated that he returned to work but still had lower back pain and numbness in his legs. Mr. Miller
stated that his legs occasionally gave out. On August 14, 2018, Mr. Miller’s legs gave out while
he was at work, forcing him to catch himself on a table, and he felt a pop in his midback. Mr.
Miller testified that he reported the injury the day it occurred and sought treatment at MedExpress.

        The Office of Judges affirmed the claims administrator’s rejection of the claim on May 31,
2019. It found that Mr. Miller sustained a prior low back injury on April 23, 2018, which is the
subject of a different claim. The evidence shows that he was working light duty on August 14,
2018, when his legs gave away, forcing him to catch himself on a table. At that time, he stated that
his neck and midback popped. The Office of Judges found that the record suggests that Mr. Miller’s
legs gave away due to his prior April 23, 2018, low back injury, though there is no medical opinion
of record to that effect. Regardless the Office of Judges determined that there is no evidence of
record stating that Mr. Miller’s legs gave away due to his work duties. He was merely sweeping
when his legs gave away, forcing him to catch himself. There is no indication that his legs gave
away as a result of his work duties. The Board of Review adopted the findings of fact and
conclusions of law of the Office of Judges and affirmed its Order on October 21, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Though Mr. Miller was injured at work, he failed to show that
his injury was the result of his work. He testified in a deposition that following his April 23, 2018,
injury, his legs began giving away. Further, Mr. Miller submitted no evidence showing that August
14, 2018, injury was the result of his work duties.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                           Affirmed.

                                                  2
ISSUED: January 20, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton

DISSENTING:

Justice John A. Hutchison




                                3